The petition for a rehearing in this case seems to assume that we have held that, in order for a person to be a fugitive from justice, in the meaning of the statute of limitation, he must have fled from the State for fear of arrest or prosecution for the crime charged in the indictment, and not for fear of arrest or prosecution for some other crime that he may have committed in this State. On the contrary, we said, in our original opinion, that it was not necessary to go that far, even though it was so said in the case of State v. Vines, 34 La.Ann. 1073.
What we have held in the present case, and all that we have held, is that, in order for a person to be a fugitive from justice, in the meaning of the statute, he must have fled from this State, and not from some other State. The reason for that is *Page 562 
that a person might be a fugitive from some other State, and be within the jurisdiction in which he committed the crime in this State, and be at all times available to the arresting and prosecuting officers in such jurisdiction, in this State. That is why it is wrong to charge a jury that an accused person is a fugitive from justice, and hence is deprived of the benefit of the statute of limitation in this State, if he has fled from some other State for fear of arrest or prosecution in that State.
The two decisions cited in the brief filed in support of the application for a rehearing are not appropriate, namely, Streep v. United States, 160 U.S. 128-136, 16 S.Ct. 244, 40 L.Ed. 365, and Appleyard v. Massachusetts, 203 U.S. 222-232, 27 S.Ct. 122, 51 L.Ed. 161, 7 Ann.Cas. 1073. In Streep v. United States it was held that a person who was indicted in the federal court, and who, before being indicted in the federal court, was indicted in the State court of New York and fled from justice to avoid prosecution in the State court, and went to Europe, was a fugitive from justice, and hence subject to prosecution under the indictment in the federal court, and was not entitled to the benefit of the federal statute of limitation, U.S. Rev.Stat. § 1045 (18 U.S.C.A. § 583). If the court had held that an accused person, within the jurisdiction of a federal court in which he is indicted, in this country, would be a fugitive from justice, in the meaning of U.S.Rev.Stat. § 1045 (18 U.S.C.A. § 583), if he were a fugitive from justice from some foreign country, the decision would support the argument for the *Page 563 
State in this case. But we are quite sure that the Supreme Court of the United States would not maintain such a proposition. The ruling in Appleyard v. Massachusetts had reference to section 2 of article 4 of the Constitution of the United States, and section 5278 of the Revised Statutes of the United States (18 U.S.C.A. § 662), which have reference only to extradition proceedings. It was held that, in order to entitle the Governor of the demanding State, in which a crime has been committed, to have the accused party arrested and delivered over by an order of the Governor of another State, in which the accused party is found, it is only necessary that the party should be accused of committing the crime in the demanding State and should refuse to return to that State from the State in which he is found. In the meaning of the extradition law, an accused person is a fugitive from justice if, being found in another State from that in which he is indicted for the commission of a crime, he refuses to return to the State in which he must answer to the indictment. That has nothing to do with the statute of limitation.
The error that was committed in this case was the instruction to the jury that an accused person is a fugitive from justice in this State, in the meaning of the statute of limitation, if he flees from the arresting or prosecuting officers of another state, and the refusal of the judge to give the requested charge to the jury, that, if the defendant did not flee from the State of Louisiana to avoid prosecution in this State, he would not be deemed a fugitive *Page 564 
from justice in this State, in the meaning of the statute of limitation.
The petition for a rehearing is denied.
HIGGINS, J., absent.